Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: RCE filed Dec. 15, 2021.  
Claims 1-20 are pending in the case. Claims 1, 9 and 18 are independent claims.
Response to Arguments
Applicant’s arguments have been considered.  During the 3/16/2022 interview, the examiner explained that Parthasarathy teaches the feature regarding replacement (Also see discussion below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy (hereinafter Parthasarathy) U.S. Patent Publication No. 2015/0260525.
With respect to independent claim 1, Parthasarathy teaches an apparatus comprising: 
an input configured to receive a flight plan, wherein the flight plan includes a first waypoint, a second waypoint, a third waypoint, a second navigational information graphics module 114 are configured to display and/or render symbology pertaining to the generation (1) new waypoints on an existing flight plan”); 
a user interface operative to generate a control signal is response to a user input (see Abstract Fig. 5, 7, 8 para [43][56]); a display configured to display a graphical user interface (see Fig. 5, 7, 8 para [43][56]); 
a processor operative to receive the flight plan from the input, to generate the graphical user interface to include to the first waypoint, the second waypoint and the second navigational information and to couple the graphical user interface to the display (see Fig. 7, 8 para [55]-[58]), 
the processor being further operative to generate the graphical user interface to include the first waypoint, the third waypoint and the third navigational information received as part of the flight plan in response to the control signal and to couple the graphical user interface to the display wherein the third waypoint and the third navigational information replaces the second waypoint and the second navigational information within the graphical user interface (see e.g. Fig. 5 para [52]-[54] – a user can cancel or delete waypoint 514 and replace it with waypoint 520.  Parthasarathy does not expressly show that the third navigational information replaces the second waypoint and the second navigational information.  However, based on the teaching of cancel/delete feature, it is obvious the waypoint 520 replaces 514 as the second waypoint on the path).

With respect to dependent claim 2, the modified Parthasarathy teaches the graphical user interface includes a heading and a flight level related to the first waypoint (see e.g. Fig. 4 para [39][49] – “determining the instantaneous position of the aircraft, that is, the current location of the aircraft (e.g., the latitude and longitude) and the altitude or above ground level for the aircraft. The navigation system 104 may also obtain and/or determine the heading of the aircraft”).  
With respect to dependent claim 3, the modified Parthasarathy teaches the user interface and the display form a touch screen display and wherein the user interface is a virtual button displayed on 2Appl. No. 16/769,434 Reply to Office Action of May 13, 2021 the touch screen display and wherein the control signal is generated in response to an activation of the virtual button by a user (see Fig. 2, 7, 8, para [32]).  
With respect to dependent claim 4, the modified Parthasarathy teaches the display is flight guidance panel (see Fig. 7-10).  
With respect to dependent claim 5, the modified Parthasarathy teaches the graphical user interface forms a flight guidance graphical user interface (see Fig. 7-10).  
With respect to dependent claim 6, the modified Parthasarathy teaches a memory for storing the flight plan and for coupling at least one of the first waypoint, the second waypoint and the third waypoint to the processor in response to a request from the processor (see e.g. Fig. 1 para [36][44][69]). 
With respect to dependent claim 8, the modified Parthasarathy teaches the input is a wireless network connection operative to receive the flight plan from a remote computer server (see e.g. Fig.1 para [32] [35]).  
With respect to independent claim 9, Parthasarathy teaches a method comprising: receiving, via an input, a flight plan including a first waypoint, a second waypoint, a third waypoint (see Fig. 2, 5, 7, 8 para [43][56] – “graphics module 114 are configured to display and/or render symbology pertaining to the generation (1) new waypoints on an existing flight plan”), a second navigational information associated with the second waypoint and a third navigational information associated with the third waypoint (see Fig. 2, 5, 7, 8 para [43][56] – “graphics module 114 are configured to display and/or render symbology pertaining to the generation (1) new waypoints on an existing flight plan”);  displaying the first waypoint and the second waypoint and the second navigational information on a flight guidance panel; receiving a request for a third waypoint in response to a user input on a user interface; and displaying the first waypoint, 
With respect to dependent claim 10, the modified Parthasarathy teaches storing the first waypoint, the second waypoint and the third waypoint in a memory in response to receiving the flight plan (see e.g. Fig. 1 para [36][44][69]).  
With respect to dependent claim 11, the modified Parthasarathy teaches displaying a heading and a flight level for the first waypoint and the third waypoint in response to the user input (see e.g. Fig. 4 para [39][49] – “determining the instantaneous position of the aircraft, that is, the current location of the aircraft (e.g., the latitude and longitude) and the altitude or above ground level for the aircraft. The navigation system 104 may also obtain and/or determine the heading of the aircraft”).  
With respect to dependent claim 12, the modified Parthasarathy teaches the user interface and the flight guidance panel form a touch screen display (see Fig. 2, 7, 8, para [32]).  
With respect to dependent claim 13, the modified Parthasarathy teaches the first waypoint and the second waypoint are displayed on the flight guidance panel as a graphical user interface (see Fig. 5, 7, 8 para [43][56]).  
With respect to dependent claim 15, the modified Parthasarathy teaches detecting a location and displaying the second waypoint and the third waypoint in response to the location being indicative of the aircraft arriving at the first waypoint (see e.g. Fig. 2 para [46] - “display 200 suitably includes an aircraft indicator 202 on a flight plan indicator 204, which shows the path to be flown by the aircraft. The flight plan may be marked by a series of waypoints 206, 208 and 210 on FIG. 2”).  
With respect to dependent claim 16, the modified Parthasarathy teaches the input is a wireless network connection and the flight plan is received via a wireless transmission (see e.g. Fig.1 para [32] [35]).  
With respect to dependent claim 17, the modified Parthasarathy teaches the input is a flight management computer (see para [4] [40]).  
With respect to independent claim 18, Parthasarathy teaches an aircraft (see para [40]), comprising: 
a flight guidance panel for displaying a graphical user interface (see e.g. para [40]- “the flight management system 108 (or, alternatively, a flight management computer) is located onboard the aircraft”): 
a user input for generating a navigational selection (see Fig. 5, 7, 8 para [43][56]);
a flight management system for receiving a flight plan wherein the flight plan includes a first waypoint, a second waypoint and a third waypoint (see Fig. 2, 5, 7, 8 para [43][56] – “graphics module 114 are configured to display and/or render symbology pertaining to the generation (1) new waypoints on an existing flight plan”); and 
a processor operative to generate the graphical user interface in response to the first waypoint and the second waypoint, the processor being further operative to generate the graphical user interface in response to the navigational selection, the first waypoint and the third waypoint wherein the third waypoint and the third navigational information replaces the second waypoint and the second navigational information within the graphical user interface, the processor being further operative to couple the graphical user interface to the flight guidance panel (see e.g. Fig. 5 para [52]-[54] – see discussion above with respect to claim 1).
With respect to dependent claim 19, Parthasarathy teaches the second waypoint is a next stage navigational waypoint to the first waypoint (see e.g. Fig. 7, 8).  
With respect to dependent claim 20, Parthasarathy teaches the graphical user interface further includes a flight control instruction to be performed at a subsequent waypoint (see e.g. Fig. 5-8 para [52]-[56]).

Claims 7, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parthasarathy in view of Wipplinger et al. (hereinafter Wipplinger) U.S. Patent Publication No. 2009/0228202.
With respect to dependent claim 7, Parthasarathy does not expressly show a speaker for providing an audible in response to an aircraft reaching the first waypoint.  
However, Wipplinger teaches similar feature (see e.g. para [64] – “user may be prompted to input the actual flight plan parameters if the navigation system detects that the waypoint has been reached. An audible sound and/or visual indicator may be generated to indicate that it is time to enter data.”)  Both Parthasarathy and Wipplinger are directed to flight navigation interface.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Wipplinger and Parthasarathy in front of them to modify the system of Parthasarathy to include the above feature.  The motivation to combine Parthasarathy and Wipplinger comes from Wipplinger.  Wipplinger discloses the motivation to alert user when waypoint is reached (see para [64]).
Claim 14 is rejected for the similar reasons discussed above with respect to claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179